Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on July 1st, 2019
Claims 1-10 are pending claims.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to abstract idea (human thought) without significantly more. The claim(s) recite(s) are directed to the series of steps (recommending workout and optimize the performance of the workout by the user), which is a fundamental sorting information practice and thus an abstract idea. The enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019). For example, “the Arrhenius equation, which is a law of nature and a mathematical concept which describes the relationship between 

This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; such that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only (recommending workout and optimize the performance of the workout by the user), store and retrieve information in/from memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paiz et al., US PG PUB# 2018/0071583 A1 (hereinafter Paiz) in view of Dotan-Cohen et al., US PG PUB# 2019/0205839 A1 (hereinafter Dotan-Cohen).
As for independent claim 1:
Paiz shows a system for providing recommendations for a workout by a user, the system comprising: 
a workout engine configured to select the workout for the user based on user input and/or historical data (see workout engine in 0036);
one or more data sources, each of the one or more data sources providing information associated with the user and/or the workout; a recommendation engine configured to receive the information associated with the user and/or the workout from the one or more data sources, and to generate one or more recommendations about the workout and/or the user before, during and/or after the workout by the user (0036, 0042-0044, 0048, 0036-0070, Paiz shows recommendation engine and recommend workout for the user), 
While Paiz shows a workout recommendation system, Paiz does not specifically show the one or more recommendations being configured to optimize the performance of the workout by the user. In the same field of endeavor, Dotan-Cohen teaches the one or more recommendations being configured to optimize the performance of the workout by the user in 0128 and 0129. Both Paiz and Dotan teach a workout recommendation system. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Paiz to incorporate the performance optimizer application as taught by Dotan-Cohen, thus optimize performance of the workout for the user (Dotan-Cohen, 0128).
As for dependent claim 5:Piaz – Dotan-Cohen teach the system in accordance with claim 1, wherein the one or more data sources includes a microphone that records sounds from the user during the workout (Piaz, 0042, Dotan-Cohen, 0023).
As for dependent claim 6:Piaz – Dotan-Cohen teach the system in accordance with claim 1, wherein the workout engine is configured to generate the workout for the user based on one or more selected portions of one or more workouts (Piaz, 0042-0044, 0048, 0036-0070, Dotan-Cohen, 0019).
As for dependent claim 7:Piaz – Dotan-Cohen teach the system in accordance with claim 1, wherein the workout includes a meal plan for the user (Dotan-Cohen, 0019, 0020).
As for dependent claim 8:Piaz – Dotan-Cohen teach the system in accordance with claim 1, further comprising one or more sensors, each of the one or more sensors providing sensor data about the user during the workout (Piaz, 0042-0044, 0048).
As for dependent claim 10:Piaz – Dotan-Cohen teach the system in accordance with claim 8, wherein the one or more sensors include at least one accelerometer (Dotan-Cohen, 0043-0044).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paiz et al., US PG PUB# 2018/0071583 A1 (hereinafter Paiz) in view of Dotan-Cohen et al., US PG PUB# 2019/0205839 A1 (hereinafter Dotan-Cohen), and in further view of Hoffman et al., US PG PUB# 2017/0259119 A1 (hereinafter Hoffman).
As for dependent claim 2:
While Paiz and Dotan-Cohen show a workout recommendation system, Paiz and Dotan-Cohen do not specifically show the system in accordance with claim 1, wherein the information associated with the user and/or the workout provided by the one or more data sources includes topographical information about a geographical environment of the workout. In the same field of endeavor, Hoffman teaches the system in accordance with claim 1, wherein the information associated with the user and/or the workout provided by the one or more data sources includes topographical information about a geographical environment of the workout in 0195. Paiz, Dotan-Cohen, and Hoffman teach system related to a workout. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Paiz and Dotan-Cohen to incorporate the teachings of Hoffman, thus allow the system to display topographical information to the user (Hoffman, 0195).
As for dependent claim 3:Piaz – Dotan-Cohen-Hoffman teach the system in accordance with claim 1, wherein the information associated with the user and/or the workout provided by the one or more data sources includes genetic information or genetic markers of the user (Hoffman 0150 and 0194, see user profile).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paiz et al., US PG PUB# 2018/0071583 A1 (hereinafter Paiz) in view of Dotan-Cohen et al., US PG PUB# 2019/0205839 A1 (hereinafter Dotan-Cohen) and in further view of Guralnick, US# 9,880,805 B1 (hereinafter Guralnick).
As for dependent claim 4:
While Paiz and Dotan-Cohen show a workout recommendation system, Paiz and Dotan-Cohen do not specifically show the system in accordance with claim 1, wherein the workout engine includes an audio processor for generating audio for the workout, and wherein the recommendation engine is configured to select an audio file for the audio based on user data and/or workout performance data. In the same field of endeavor, Guralnick teaches the system in accordance with claim 1, wherein the workout engine includes an audio processor for generating audio for the workout, and wherein the recommendation engine is configured to select an audio file for the audio based on user data and/or workout performance data in 1:47-2:7. Paiz, Dotan-Cohen, and Guralnick teach system related to a workout. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Paiz and Dotan-Cohen to incorporate the teachings of Guralnick, thus allow the system to select music to the user’s workout (Guralnick, 1:47-2:7).
As for dependent claim 9:Piaz – Dotan-Cohen-Hoffman teach the system in accordance with claim 8, wherein the one or more sensors are formed in a wearable garment configured for being worn by the user during the workout (Hoffman, 0152, 0070, see wearable).




	

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175